        Case 1:20-cv-00865-JCH-LF Document 3 Filed 08/28/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF NEW MEXICO

JASON T. GATLIN,

               Plaintiff,

vs.                                                  No. CV 20-00865 JCH/LF


NEW MEXICO DEPARTMENT OF CORRECTIONS,
and CORECIVIC INC.,

               Defendants.


                   PRO SE PRISONER CASE MANAGEMENT ORDER

       THIS MATTER is before the Court sua sponte. The Court has received and docketed the

prisoner civil rights complaint filed pro se by Plaintiff Jason T. Gatlin and removed to this Court

by Defendant CoreCivic. The parties shall include the case number, CV 20-00865 JCH/LF on all

papers filed in this proceeding.

       The parties must comply with the Federal Rules of Civil Procedure, the Local Rules of this

Court, and any Order of the Court. Failure to comply with the Rules or Court Orders may result in

dismissal of this case or other sanctions. FED. R. CIV. P. 41(b); see, also, Ogden v. San Juan

County, 32 F.3d 452, 455 (10th Cir.1994). The parties are obligated to keep the Court advised of

any changes in a party’s address. Failure to keep the Court informed of the party’s correct address

may also result in dismissal of the case or other sanctions. D.N.M. LR-Civ. 83.6.

       Because Plaintiff is a prisoner proceeding pro se, the Court is obligated to conduct a

preliminary screening of the Complaint. See 28 U.S.C. § 1915A. Whenever a prisoner brings a

civil action against government officials, the Court is obligated to screen the prisoner’s complaint

or petition. 28 U.S.C. § 1915A. Section 1915A states:

                                                     1
        Case 1:20-cv-00865-JCH-LF Document 3 Filed 08/28/20 Page 2 of 3



               “The court shall review, before docketing, if feasible or, in any event, as
               soon as practicable after docketing, a complaint in a civil action in
               which a prisoner seeks redress from a governmental entity or officer
               or employee of a governmental entity.”
                ...
               On review, the court shall identify cognizable claims or dismiss the
               complaint, or any portion of the complaint, if the complaint—
               (1) is frivolous, malicious, or fails to state a claim upon which
               relief may be granted; or
               (2) seeks monetary relief from a defendant who is immune from
               such relief.”

28 U.S.C. § 1915A(a) and (b).

       Any request to the Court for relief must be in the form of a motion. FED. R. CIV. P. 7(b).

The filing of excessive motions may cause substantial delay in completion of the Court’s

preliminary screening and resolution of the case. The parties should avoid filing unnecessary

motions. Requests for service of process, discovery, and submissions of proof are also premature

and unavailable prior to the Court’s completion of its screening obligation. See Jones v. Bock, 549

U.S. 199, 213-214 (2007). If Plaintiff’s Complaint is not dismissed on initial screening, the Court

will enter further orders governing service of process, discovery, and scheduling.

       The parties should not send any letters to the Court other than transmittal letters or requests

for information or copies. All mail relating to this case must be directed to the Clerk of the Court.

The parties are not to send any mail directly to the assigned District Judge or the assigned

Magistrate Judge. The parties also should not make telephone calls to or ask to speak to the

assigned District Judge, the assigned Magistrate Judge, or the Judges’ staff, nor should the parties

ask family members or friends to do so.

       Pending before the Court is Defendant CoreCivic’s Motion to Screen Complaint and Stay

Proceedings (Doc. 2). The Motion seeks to have the Court screen Plaintiff’s Complaint and stay

further proceedings until completion of screening. (Doc. 2). As set out, above, the Court is



                                                     2
        Case 1:20-cv-00865-JCH-LF Document 3 Filed 08/28/20 Page 3 of 3



obligated to screen the Complaint and further proceedings are premature, the Court will grant the

Motion. 28 U.S.C. § 1915A(a) and (b); Jones v. Bock, 549 U.S. at 213-214.

       IT IS ORDERED

       (1) Defendant CoreCivic’s Motion to Screen Complaint and Stay Proceedings is

           GRANTED; and

       (2) this Case Management Order shall govern proceedings in this case until further order

           of the Court.




                                                    ________________________
                                                    Laura Fashing
                                                    United States Magistrate Judge




                                                   3
